department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar tep rast r uniform issue list legend taxpayer a ira b ira c account d financial_institution e amount amount dear this is in response to your request dated date as supplemented by correspondence received on date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira b which was maintained by financial_institution e taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a was due to an error by his financial advisors at financial_institution e in mistakenly depositing amount into account d a non-ira account on april taxpayer a sent correspondence to his financial advisors at financial company e explaining that he wanted to change his investments due to poor performance taxpayer a stated that he wanted to cash_out and reinvest his accounts and that he understood the rollover must occur within days he asked his financial advisors for their help and recommendations in accomplishing his goals in may taxpayer a also opened ira c with financial _ taxpayer a received a check equal to amount from financial on may institution e institution e on june 20__ one of his financial advisors deposited amount into account d taxpayer a represents that he believed that amount had been properly rolled over into an ira account taxpayer only discovered that amount was not held in an ira when he was contacted by the service in june regarding an understatement of income and additional taxes owing due to the distribution of amount while not admitting fault on may 20__ financial_institution e offered to compensate taxpayer a in an amount equal to amount the cost incurred as a result of the error amount continues to be held in account d based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that the failure to accomplish a timely rollover of amount was due to an error made by his financial advisors at financial_institution e who mistakenly deposited amount into account d a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira account provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 distributed by sec_401 of the code this ruling does not authorize the rollover of amounts that are required to be ‘ no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact all correspondence to se t ep ra t1 please address sincerely yours cae mather carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
